DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (2005/0025483) in view of Scobey (5,583,683).

Regarding claim 1, Gurevich et al. disclose: a thermally unregulated light emitting device (one of 28, 30, 32) configured to receive a bias current (bias current inherently present for optical transmitters 28, 30, 32 in order to power the device) and output an optical signal within a first wavelength band (one of λ1, λ2 or λ3). (Fig. 1, [0006]-[0007]); wherein: the thermally unregulated light emitting device has a maximum bias current limit, a maximum operating temperature limit, and maximum and minimum output power limits (optical transmitter inherently has a maximum bias current limit, maximum operating temperature limit and maximum and minimum output power limits).
Gurevich et al. do not disclose: a sloped or graded passband filter configured to receive the optical signal and attenuate an output power of the optical signal in the first wavelength band, and the sloped or graded passband filter has an insertion loss in the first wavelength band that decreases as (i) a temperature of the thermally unregulated light emitting device increases and/or (ii) a wavelength of the optical signal increases within the first wavelength band, such that the attenuated optical signal is within the maximum and minimum output power limits when (1) the bias current is at or below the maximum bias current limit and (2) the thermally unregulated light emitting device outputs the optical signal at or below the maximum operating temperature limit.
Scobey discloses: a sloped or graded passband filter configured to receive the optical signal and attenuate an output power of the optical signal in the first wavelength band (Fig. 1, col 7, lines 12-35), and the sloped or graded passband filter has an insertion loss in the first wavelength band that decreases as (i) a temperature of the thermally unregulated light emitting device increases and/or (ii) a wavelength of the optical signal increases within the first wavelength band (graded passband filter has loss that decreases when the wavelength of the optical signal increases (left portion of the loss curve)) (Fig. 1, col 7, lines 12-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gurevich by adding the passband 

Regarding claim 2, Gurevich as modified discloses: wherein the thermally unregulated light emitting device also has a minimum bias current limit and a minimum operating temperature limit, and the attenuated optical signal is within the maximum and minimum output power limits when (1) the bias current is at or above the minimum bias current limit and (2) the thermally unregulated light emitting device outputs the optical signal at or above the minimum operating temperature limit (inherently taught, light emitting device has a minimum bias current limit and minimum temperature limit, normal operating conditions would result in the device outputting within maximum and minimum output power limits when the bias current is above the minimum bias current limit and bove the minimum operating temperature limit).

Regarding claim 3, Gurevich as modified discloses: wherein the first wavelength band (wavelength between 1540 nm to 1548 nm) has a center wavelength λ (1544 nm) and a range of from (λ - δ) to (λ + δ) (δ = 4 nm), and the insertion loss in the first wavelength band decreases as the wavelength of the optical signal increases within the first wavelength band (loss decreases with increasing wavelength) (Scobey, Fig. 1).

Regarding claim 4, Gurevich as modified do not discloses: wherein the insertion loss decreases linearly or substantially linearly from (λ - δ) to (λ + δ).
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optoelectronic transmitter comprising a graded passband filter with loss decreasing from (λ - δ) to (λ + δ). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the loss at each wavelength value from (λ - δ) to (λ + δ) by routine experimentation.

Regarding claim 9, Gurevich as modified discloses: further comprising one or more lenses (34, 36 or 38) configured to focus the optical signal onto a target (Gurevich, Fig. 1, [0006]-[0007]).

Regarding claim 10, Gurevich as modified discloses: a)    the optical or optoelectronic transmitter of Claim 1, functioning as a first transmitter unit (28), wherein the optical signal is a first optical signal having a first center wavelength within the first wavelength band (λ3) (Gurevich, Fig. 1, [0006]-[0007]); b)    a second transmitter unit (30) similar or substantially identical to the first transmitter unit, configured to output a second optical signal having a second center wavelength within a second wavelength band (λ2) (Gurevich, Fig. 1, [0006]-[0007]); and c)    an optical fiber (22) configured to receive the first and second optical signals (Gurevich, Fig. 1, [0006]-[0007]).

Regarding claim 11, Gurevich as modified discloses: further comprising: a) a third transmitter (32) unit similar or substantially identical to the first and second transmitter units, configured to output 1) (Gurevich, Fig. 1, [0006]-[0007]).
Gurevich as modified does not disclose: b) a fourth transmitter unit similar or substantially identical to the first, second and third transmitter units, configured to output a fourth optical signal having a fourth center wavelength within a fourth wavelength band, wherein each of the first, second, third and fourth center wavelengths differ from an adjacent one of the first, second, third and fourth center wavelengths by x nm, where x is a number of at least 4, and each of the first, second, third and fourth wavelength bands have a wavelength range of less than x nm.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] VI B, Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Therefore it would have been obvious to 
Gurevich as modified does not disclose: wherein each of the first, second, third and fourth center wavelengths differ from an adjacent one of the first, second, third and fourth center wavelengths by x nm, where x is a number of at least 4, and each of the first, second, third and fourth wavelength bands have a wavelength range of less than x nm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a multi-channel optoelectronic transmitter comprising four transmitter unit each emitting a different wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of a values for the wavelength range of each transmitter by routine experimentation.

Regarding claim 12, Gurevich as modified discloses: further comprising an optical multiplexer (26) configured to combine the first, second, third and fourth optical signals (Gurevich, Fig. 1, [0006]-[0007]).

Regarding claim 13, Gurevich as modified discloses: further comprising an optical fiber (22) configured to receive the first and second optical signals (Gurevich, Fig. 1, [0006]-[0007]).

Regarding claim 14, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 15, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 16, the apparatus of claim 3 discloses the claimed method (see the rejection of claim 3).

Claims 5-8 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (2005/0025483) in view of Scobey (5,583,683) and Murry (2007/0036495).

Regarding claim 5, Gurevich as modified does not explicitly disclose: wherein the thermally unregulated light emitting device comprises a laser diode configured to convert an electrical current or signal into light.
Murry discloses: a laser diode configured to convert an electrical current or signal into light (Fig. 1, [0010], [0013], [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gurevich as modified by using a laser diode as the light emitting device in order to transmit a coherent optical signal.

Regarding claim 6, Gurevich as modified discloses: wherein the laser diode comprises a directly-modulated laser diode (DML) (leads modulate laser to transmit a modulated laser signal) (Murry, Fig. 1, [0010], [0013], [0021]).

Regarding claim 7, Gurevich as modified discloses: wherein the laser diode further comprises a polarizer, an optical isolator and/or an external modulator (optical isolator) (Murry, Fig. 1, [0010], [0013], [0021]).

Regarding claim 8, Gurevich as modified does not explicitly disclose: wherein the laser diode comprises a double heterostructure laser, a separate confinement heterostructure laser, a quantum well laser, a quantum cascade laser, an interband cascade laser, a distributed Bragg reflector laser, a distributed feedback laser, a vertical cavity laser, a vertical-cavity surface-emitting laser [VCSEL], a vertical external-cavity surface-emitting laser [VECSEL], or an external-cavity diode laser.
The examiner takes official notice that a distributed feedback laser was well known in the art before the time of filing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gurevich as modified by using a distributed feedback laser as the light emitting device in order to emit a narrow wavelength output.

Regarding claim 17, the apparatus of claim 6 discloses the claimed method (see the rejection of claim 6).

Regarding claim 18, Gurevich et al. disclose:: thermally unregulated light emitting device (one of 28, 30, 32), wherein the light emitting device is configured to (i) receive a bias current less than or equal to a maximum bias current limit and (ii) emit an optical signal within a wavelength band (one of λ1, λ2 or λ3) towards a target (Fig. 1, [0006]-[0007]), and the light emitting device has a maximum operating temperature limit and maximum and minimum output power limits (light emitting device inherently has a maximum bias current limit, maximum operating temperature limit and maximum and minimum output power limits). 
Gurevich et al. do not disclose: placing the thermally unregulated light emitting device on a mounting surface; and placing a sloped or graded passband filter between the thermally unregulated light emitting device and the target, wherein the sloped or graded passband filter is configured to 
Scobey discloses: a sloped or graded passband filter configured to receive the optical signal and attenuate an output power of the optical signal in the first wavelength band (Fig. 1, col 7, lines 12-35), and the sloped or graded passband filter has an insertion loss in the first wavelength band that decreases as (i) a temperature of the thermally unregulated light emitting device increases and/or (ii) a wavelength of the optical signal increases within the first wavelength band (graded passband filter has loss that decreases when the wavelength of the optical signal increases (left portion of the loss curve)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gurevich by adding the passband filter of Scobey between the light emitting device and the fiber in order to adjust the output power of the device as the wavelength increases. The device as modified discloses: such that the attenuated optical signal is within the maximum and minimum output power limits when (1) the bias current is at or below the maximum bias current limit and (2) the thermally unregulated light emitting device outputs the optical signal at or below the maximum operating temperature limit (normal operating conditions would result in the device outputting within maximum and minimum output power limits when the bias current is below the maximum bias current limit and the device is at or below the maximum operating temperature).
Gurevich as modified do not disclose: placing the thermally unregulated light emitting device on a mounting surface.
Murry discloses: placing thermally unregulated light emitting device on a mounting surface (Fig. 1, [0010], [0013], [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gurevich as modified by placing the light emitting device on a mounting surface and inside a housing in order to protect the light emitting device.

Regarding claim 19, Gurevich as modified discloses: further comprising placing one or more lenses (34, 36, 38) on a same or different mounting surface, the one or more lenses being configured to focus the optical signal onto a same or different target (Gurevich, Fig. 1, [0006]-[0007]), (Murry, Fig. 1, [0010], [0013], [0021]).

Regarding claim 20, Gurevich as modified discloses: wherein the laser diode comprises a directly-modulated laser diode (DML) (Murry, Fig. 1, [0010], [0013], [0021]), wherein the wavelength band (wavelength between 1540 nm to 1548 nm) has a center wavelength λ (1544 nm) and a range of from (λ - δ) to (λ + δ) (δ = 4 nm) (Scobey, Fig. 1), and the method further comprises placing a laser driver configured to provide a driver and/or data signal to the DML on a same or different mounting surface (Murry, Fig. 1, [0010], [0013], [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828